Case 2:20-cv-04745-CJC-PJW Document 11 Filed 07/07/20 Page 1 of 2 Page ID #:76



 1

 2                                                           JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   VANESSA TOVAR, an individual,        Case No. 2:20-cv-04745 CJC (PJWx)
12                Plaintiff,              ORDER GRANTING JOINT
                                          STIPULATION TO REMAND TO
13   v.                                   STATE COURT AND SUBMIT
                                          CLAIMS TO BINDING
14                                        ARBITRATION
     STERICYCLE, INC., a Delaware
15   Corporation, and DOES 1 THROUGH
     10, inclusive,
16
                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-04745-CJC-PJW Document 11 Filed 07/07/20 Page 2 of 2 Page ID #:77



 1                                         ORDER
 2         On July 6, 2020, the Parties to the above-referenced action filed a Joint
 3   Stipulation to Remand Removed Action and Submit Claims to Binding Arbitration.
 4   The Court having reviewed the stipulation and good cause appearing, orders as follows:
 5         1.    The Parties’ stipulation is granted; and
 6         2.    The Central District of California case number 2:20-cv-04745 CJC (PJWx)
 7   is hereby remanded to Santa Barbara County Superior Court.
 8   IT IS HEREBY ORDERED.
 9

10
     Dated: July 7, 2020
11

12

13                                             HON. CORMAC J. CARNEY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2.
